Citation Nr: 0817356	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  00-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left leg injury, 
with arterial insufficiency and status post femoral popliteal 
bypass, evaluated as 20 percent disabling prior to March 29, 
2004.

2.  Entitlement to an increased rating for left leg injury, 
with arterial insufficiency and status post femoral popliteal 
bypass, evaluated as 40 percent disabling from March 29, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied entitlement to a rating in 
excess of 20 percent for the veteran's service-connected left 
lower leg injury, with arterial insufficiency and status post 
femoral popliteal bypass.  

In August 2003, the Board remanded this case for development 
of the medical evidence.  By rating decision of May 2004, the 
RO granted a 40 percent evaluation for the left lower leg 
injury, with arterial insufficiency and status post femoral 
popliteal bypass, effective from March 29, 2004.  

In February 2005, the Board again remanded the claim.  In 
August 2006, the RO granted service connection and a separate 
20 percent rating for varicose veins of the left leg, 
effective June 30, 1999.   The veteran has not appealed this 
determination.  

The claim was also remanded in April 2007 to obtain 
additional records and schedule a VA examination, and the 
requested development has been completed.  Evidence was 
received at the Board with a waiver of RO consideration in 
April 2008.


FINDINGS OF FACT

1.  Prior to March 29, 2004, the veteran did not have 
claudication on walking between 25 and 100 yards, trophic 
changes, or ankle/brachial index of 0.7 or less.  

2.  Since March 29, 2004, the veteran's left leg injury with 
arterial insufficiency has not caused claudication on walking 
less than 25 yards, and he does not have persistent coldness 
of the extremity, or an ankle/brachial index of 0.5 or less.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for left leg injury, with arterial insufficiency and 
status post femoral popliteal bypass, prior to March 29, 2004 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7114 (2007).

2.  The criteria for a disability rating in excess of 40 
percent for left leg injury, with arterial insufficiency and 
status post femoral popliteal bypass, from March 29, 2004, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104 , Diagnostic Code 7114 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's March 2004, November 2005, September 2006, and April 
2007 letters describing the evidence needed to support the 
veteran's claim were not mailed before the February 2000 
rating decision, but the February 2000 rating decision was 
before the enactment of the notice requirements, so the 
veteran is entitled to notice, followed by process per 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information, identified what 
evidence (including lay statements, the veteran's own 
statements, and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  The letters did not describe the particular rating 
criteria used in evaluating the disability.  However, the 
veteran was provided with the particular rating criteria from 
Diagnostic Code 7114 in the July 2000 statement of the case 
and he made arguments in his December 2005 letter that show 
he is aware of the criteria.  Therefore, the Board concludes 
that adequate notice has been given.  There was subsequent 
process afterwards.  The Court acknowledged in Pelegrini, 18 
Vet. App. at 120, that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided before the 
September 2006 and October 2007 readjudications.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and lay statements from the veteran and examined the 
veteran in September 1999, September 2001, March 2004, 
February 2006, and May 2007.  VA has satisfied its assistance 
duties.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Diagnostic Code 7114, Arteriosclerosis obliterans:

Ischemic limb pain at rest, and ; either deep ischemic ulcers 
or ankle/branchial index of 0.4 or less, 100 percent.  

Claudication on walking less than 25 years on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less, 60 percent.  

Claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less, 40 percent.

NOTE 1:  Claudication on walking more than 100 yards, and; 
diminished peripheral pulse or ankle/brachial index of 0.9 or 
less, 20 percent.  

The ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Prior to March 29, 2004

The veteran's left ankle Doppler systolic was 168 in November 
1999, and his left arm systolic was 121, meaning his 
ankle/brachial index was more than 0.7.  

The veteran had suspected deep venous thrombosis with 
redness, increased temperature, and swelling in his left leg 
on VA examination in June 1999. 

On VA examination in September 1999, the veteran's left foot 
skin was warm and his pulses were present.  The examiner 
concluded that he had adequate circulation in his left lower 
extremity.  The veteran had normal skin temperature of his 
left lower extremity on VA evaluation in October 2000 and on 
VA examination in September 2001.  

A VA clinic note dated March 24, 2004, showed that the 
veteran denied any history of intermittent claudication and 
he denied ischemic rest pain symptoms or tissue loss in his 
left lower extremity.  He also had no open wounds and no 
ulcerations.  His ankle brachial index was 1.06.  The veteran 
had palpable and normal femoral, popliteal, dorsalis pedis, 
and posterior tibial pulses bilaterally.  

The above evidence shows that prior to March 29, 2004, the 
veteran did not have claudication on walking between 25 and 
100 yards, trophic changes, or an ankle/brachial index of 0.7 
or less.  Accordingly, prior to March 29, 2004, a disability 
rating higher than 20 percent is not warranted.

From March 29, 2004

On VA examination on March 29, 2004, the veteran stated that 
if he walked as much as 100 feet, he developed bilateral calf 
and foot pain and limping.  He also gave subjective evidence 
of claudication in his left leg with walking 50 feet.  He 
denied symptomatic coldness of his leg or foot.  Palpation of 
his distal left foot and toes revealed marked decrease in 
skin temperature.  There were no ischemic ulcers of the left 
lower extremity, and the veteran did not develop ischemic 
limp of the left leg due to arterial insufficiency.  Pulses 
in the left foot were 1/4  and there was hair down to 2 
inches above the ankle.  There was moderate, brownish 
discoloration of the left lower leg.  The examiner stated 
that the veteran's inadaptability because of left leg 
arterial insufficiency would be moderate to severe.  However, 
after reviewing the March 24, 2004 ankle brachial index, the 
examiner indicated that there was no significant evidence of 
peripheral arterial disease with normal ankle brachial 
indexes and toe pressures.   

On VA dermatology evaluation in June 2004, the veteran had no 
ulcerations.  In July 2004, his left lower extremity was warm 
and well perfused.  There were no ulcerations.  Steven V. 
Hamn, M.D. reported in April 2005 that the veteran had 
excellent arterial pulses in his left lower extremity.  There 
were no ulcerations on VA evaluations in June 2005 or July 
2006.

On VA examination in February 2006, there was no ulceration.  
The veteran complained that he could walk up to a half a 
block or 10 minutes before he gets pain and has to take rest.  
His lower extremity pulses were 2+.  The impression was 
varicose veins. 

On VA examination in May 2007, the veteran complained of 
ulcerations but none were present clinically and he had 
normal pulses.  

On private evaluation in January 2008, the veteran had 
decreased peripheral pulses in his feet but the assessments 
were peripheral vascular disease and venous insufficiency.  

The above evidence shows that since March 29, 2004, the 
veteran's service-connected left leg injury with arterial 
insufficiency has not caused claudication on walking less 
than 25 yards.  While the veteran reported claudication on 
walking 50 feet on VA examination on March 29, 2004, the 
examiner indicated that there was no significant evidence of 
peripheral arterial disease and that the veteran did not 
develop ischemic limp of his left leg due to arterial 
insufficiency.  As for persistent coldness, the veteran's 
left lower extremity had a markedly decreased skin 
temperature then, but he had no significant evidence of 
peripheral arterial disease and his left lower extremity was 
warm on VA evaluation in June 2004.  Persistent coldness is 
not shown.  Also, an ankle/brachial index of 0.5 or less is 
not shown.  Accordingly, from March 29, 2004, a disability 
rating higher than 40 percent is not warranted.

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).  Furthermore, as it 
turns out, staged ratings are appropriate.  See Hart.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).  The RO found that referral for extraschedular 
consideration was not warranted in this case.  The Board 
agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  
The record shows that the veteran has not recently been 
hospitalized for treatment of his arterial insufficiency. In 
addition, there is no evidence that his service-connected 
arterial insufficiency, as opposed to other disabilities, 
markedly interfered with his employment.  For example, VA 
examination in September 1999 showed that he was employed a 
mail carrier and was recently having foot problems, including 
pain in the feet on walking.  He was on restricted duty and 
only had to carry mail for 4 hours out of his 8 hour shift.  
VA outpatient treatment records showed treatment for heel 
pain, diagnosed as plantar fasciitis.  The veteran was also 
treated for varicose veins, worse on the right, and in 
November 1999 it was noted that he could continue with his 
current job with the wearing of compression stockings.  In 
January 2002, it was noted that the veteran was still 
employed as a mail carrier, and he complained of intractable 
foot pain.  The assessment was tenosynovitis and plantar 
fasciitis.  In March 2004, he stated that he had not worked 
for 15 months due to varied problems with his right leg.  A 
document dated in September 2004 shows that he was placed on 
light duty as a result of varicose veins, venous stasis, and 
thrombophlebitis.  Steven V. Hamn, M.D. reported in April 
2005 that prolonged standing and walking was a problem, buit 
the veteran could sit with his legs elevated and walk for 
short periods.  On VA examination in May 2007, the veteran 
was still employed with the postal service and reported 
losing 1 to 4 weeks of work during the past year due to a 
combination of leg and knee problems.

The record does not show that the veteran has any symptoms 
outside of the rating criteria for which he is not being 
compensated.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating for left leg injury, with arterial 
insufficiency and status post femoral popliteal bypass, prior 
to March 29, 2004, is denied.

An increased rating for left leg injury, with arterial 
insufficiency and status post femoral popliteal bypass, from 
March 29, 2004, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


